Title: From James Madison to William Bradford, 26 November 1774
From: Madison, James
To: Bradford, William



Dear Sir,
Virginia Nov: 26. 1774.

The pamphlets & letters you sent me were safely delivered about ten days after the date of them. I esteem it a singular favor that you should be so thoughtfull of obliging me at a time when your attention must necessarally have been employed on many more important considerations. Your readiness also to serve me on any future occasion demands my acknowledgments. I have no acquaintance in Baltimore I could confide in for that purpose. If I should hereafter make any I shall take the Liberty in consequence of your offer to give you notice of it (To go to Dunlaps to stop paper. Got several back etc.) A part of the men that went out with Lord dunmore against the Shawnese towns we hear were attacked on the 10 of last month by 7 or 800 Indians. The fight continued the whole day and was extremely obstinate on both sides; Our men kept the field: The loss of the Indians was considerable. This it seems was the last effort of the Savages for they immediately sued for peace as the only method to save themselves & their Towns from destruction. The peace was granted in order to save the lives of many prisoners the Indians had got among them, but on what terms I cannot say.
The proceedings of the Congress are universally approved of in this Province & I am persuaded will be faithfully adheared to. A spirit of Liberty & Patriotism animates all degrees and denominations of men. Many publickly declare themselves ready to join the Bostonians as soon as violence is offered them or resistance thought expedient. In many counties independent companies are forming and voluntaraly subjecting themselves to military discipline that they may be expert & prepared against a time of Need. I hope it will be a general thing thro’ought this province. Such firm and provident steps will either intimidate our enemies or enable us to defy them. By an epistle from the yearly meeting of the Quakers in your City to their bretheren & friends in our Colonies I observe they are determined to be passive on this Critical occasion from a regard to their religious principles mixed I presume with the Leaven of civil policy.
If america & Britain should come to an hostile rupture I am afraid an Insurrection among the slaves may & will be promoted. In one of our Counties lately a few of those unhappy wretches met together & chose a leader who was to conduct them when the English Troops should arrive—which they foolishly thought would be very soon & that by revolting to them they should be rewarded with their freedom. Their Intentions were soon discovered & proper precautions taken to prevent the Infection. It is prudent such attempts should be concealed as well as suppressed.
I heard a few days since that our friend mr Wallace is in a declining state of health: His friends suspect the beginnings of a Consumption: But Death has no sting for him. Mr Brackenridge I understand is nobly engaged in a paper war with the Teachers of a rival & a neighbouring School.
I was told by a Quaker Gentleman from Philada that a complaint of being persecuted in New-England was laid before the Congress by the People called baptists. Did Truth or prejudice dictate to the Quaker in his report. Are the Transactions of the Congress so well known that you could inform me what Character our delegates have left behind them for Oratory Zeal & Literature.
Vale
J Maddison Jr.

(the first[?] part of this letter compressible[?] abridged.)

